Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 6 February 1782
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir
                     Philadelphia february 6th 1782
                  
                  I was honored with your Excellency’s of yesterday’s date, which I will endeavour to answer with all the candour you request.
                  If there was any impropriety in throwing the Inspectorate & mustering departments into one, I must stand clear of every imputation on that head.  The opinion of your Excellency had no sooner been communicated to me but I gave up every idea of that union, & in the last place submitted to your Excellency & the secretary at war, the mustering business was totally left out.  It is true I observed that the duties of the Inspectors would not be diminished by it, from this clear  that whoever inspects, musters ipso facto: But that observation, & the subsequent remarks were meant to apologize for my having first proposed the thing rather than express any wish to see take place.  my favorite axiom in cases of this kind, has always been, that nothing Should be established in an army but what has the full sanction of the Commander in chief, upon whom alone, the success of the execution depends.  That reason independent of every other consideration, would always induce me to relinquish plans & schemes that do not meet with his hearty approbation.
                  With regard to the propriety & practicability, of the Inspectors taking a share in the general duties of the army, had I not been fully convinced of both in my own mind, I should not have claimed it as a right.  from the probable strength & situation of the army at any period, I dare answer that either of the Inspectors with his assistants, supposing the regulations of the army to be duly inforced, can compleat the review of the troops alloted to him, in 16 days at most.  from the number of corps in each army, the officers of his rank must amount to upwards of 20, but reducing it to one third; which is much lower than ever it can be, the Inspector will have only five days duties as one of the field officers of the day in a month.  with regard to the command of detachments, whenever that duty, from peculiar circumstances is likely to interfere with the indispensable duties of the Inspection, the Commander in chief & Commanding officer of a separate army have it in their power to prevent the Inspector attending to it, or can order him to be releived,  whenever they may think it necessary.  Such is in my opinion, the footing upon which the officers of the Inspection ought to be.  They claim no extraordinary privilege, they beg for no peculiar indulgence or particularly in their favour, but wish only to participate equally with their fellow officers in The toils & benefits of military life.  Who can assert that the task of an Inspector under the new system will not be more fatiguing more tedious or as military, as "the ordinary & troublesome duties of a corps"?  & if it be so, why Should they be deprived alone, of an equal share in the "only oportunities by which military glory is to be atchieved."  If field duties are the only compensation for all the toils & disgusting details of a military life, whoever shares in the latter, as an officer of the time, is no doubt entitled to his proportion of the former.  As for any similar claim from the Adjutant General, were not the duties of that officer of so dayly & uninterrupted a nature, he ought in Justice, if he is an officer of the line, to participate in the field duties of sieges & battles.  That has already been the case with Col. Williams Dy Adjt Genl of the southern army, who always commanded his corps or Brigade in action.
                  With regard to the spirit of the exemption granted by the system; if I err not, an exemption conveys ideas of indulgence & not of privation, & the discretionary power left to the officer commanding the army, can only be relative to the propriety of granting or refusing that indulgence.  I have the honor to be with great respect Your Excellency’s most obedient & very humble servant
                  
                     Steuben
                     Maj General
                  
               